346 F. Supp. 2d 1370 (2004)
In re PUBLICATION PAPER ANTITRUST LITIGATION
No. MDL 1631.
Judicial Panel on Multidistrict Litigation.
November 12, 2004.
*1371 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of the three actions in the District of Connecticut, two actions in the Southern District of Illinois and one action each in the Northern District of California, the District of Minnesota, the Western District of Washington, and the Eastern District of Wisconsin as listed on the attached Schedule A.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiff in one District of Connecticut action for coordinated or consolidated pretrial proceedings of the actions in that district. All responding defendants[2] and nearly all responding plaintiffs now support the motion for transfer to the District of Connecticut. Initially, plaintiff in the Western District of Washington action and plaintiff in the Eastern District of Wisconsin action each moved for centralization in the district in which its action is pending. Plaintiff in the Western District of Washington action subsequently withdrew its motion and added its support to the motion for transfer to the District of Connecticut. Plaintiff in the Eastern District of Wisconsin action first offered the District of Connecticut as an alternative choice for transferee forum, but, at oral argument, also supported the motion for transfer to the District of Connecticut. Plaintiffs in the two Southern District of Illinois actions agree that transfer is warranted, but propose the Southern District of Illinois as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these nine actions involve common questions *1372 of fact, and that centralization under Section 1407 in the District of Connecticut will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. The actions share allegations that the defendants and their co-conspirators engaged in a continuing contract, combination or conspiracy in restraint of trade to artificially raise, fix, maintain or stabilize prices for publication paper in violation of federal antitrust laws. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings, including those with respect to class certification; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Connecticut is an appropriate transferee forum for this docket. We note that the District of Connecticut has 1) the largest number of pending actions; 2) the support of plaintiffs in nearly all actions and potential tag-along actions pending in this district and elsewhere; 3) the endorsement of all responding defendants; 4) a strong nexus to the litigation with the presence of many defendants, including the largest domestic defendant, in the state; and 5) the resources that this complex antitrust docket is likely to require. We also observe that this district is a geographically convenient location, given the location of principal defendants and potential defendants and witnesses in the eastern part of the United States and in Europe.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Connecticut are transferred to the District of Connecticut and, with the consent of that court, assigned to the Honorable Stefan R. Underhill for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1631In re Publication Paper Antitrust Litigation
Northern District of California
T & W Printing, Inc. v. International Paper Co., et al., C.A. No. 4:04-2428
District of Connecticut
Charles J. Gardella, Jr., etc. v. International Paper Co., et al., C.A. No. 3:04-935

Larry Weiss, etc. v. International Paper Co., et al., C.A. No. 3:04-974

Acorn/Parliament Paper Inc. v. International Paper Co., et al., C.A. No. 3:04-1077
Southern District of Illinois

Nies Artcraft Co., Inc. v. International Paper Co., et al., C.A. No. 3:04-455 Three Z Printing Co. v. International Paper Co., et al., C.A. No. 3:04-4100
District of Minnesota

Newtown Business Forms Corp. v. International Paper Co., C.A. No. 0:04-3035
Western District of Washington

MMP BALA, Inc. v. International Paper Co., et al., C.A. No. 2:04-1496
Eastern District of Wisconsin

Austin Printing Co., Inc. v. International Paper Co., et al., C.A. No. 2:04-668
NOTES
[1]  The parties have notified the Panel of fifteen related actions pending as follows: eight actions in the District of Connecticut; two actions each in the Northern District of Illinois and the District of New Jersey; and one action each in the District of Massachusetts, the Northern District of Ohio and the Eastern District of Pennsylvania. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Responding defendants are International Paper Company; MeadWestvaco Corporation; Norske Skog North America, LLC; Norske Skog (USA), Inc.; Norske Skog Canada Limited; Norske Skog Canada (USA), Inc.; Stora Enso North America Corporation; M-real USA Corporation; Madison International Sales Company; Bowater, Inc.; and S.D. Warren Company.